               Case 3:18-cr-00119-RS Document 383 Filed 09/13/21 Page 1 of 5



   STEPHANIE M. HINDS (CABN 154284)
 1 Acting United States Attorney

 2 HALLIE HOFFMAN (CABN 210020)
   Criminal, Division Chief
 3
   ANDREW M. SCOBLE (CABN 124940)
 4 RAVI T. NARAYAN (IABN AT0011948)
   RICHARD EWENSTEIN (CABN 294649)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6842
             Fax: (415) 436-6753
 8           Email: andrew.scoble@usdoj.gov
             Email: ravi.narayan@usdoj.gov
 9           Email: richard.ewenstein@usdoj.gov
10 Attorneys for United States of America

11
                                      UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
                                           SAN FRANCISCO DIVISION
14
                                                       )
15   UNITED STATES OF AMERICA,                         )   No.: CR 18-0119 RS
                                                       )
16           Plaintiff,                                )
                                                       )   STIPULATION AND ORDER
17      v.                                             )   CONTINUING MOTION HEARING AND
                                                       )   ADJUSTING BRIEFING SCHEDULE
18   JONATHAN AGUILAR, et al.                          )
         Defendants.                                   )
19                                                     )
                                                       )
20

21           IT IS HEREBY STIPULATED that,
22           For the reasons set forth below, the parties request (1) a continuance of the next hearing date, at
23 which Round 2 motions and a status conference are to be heard, from November 9, 2021 to March 29,

24 2022; (2) a corresponding continuance of the briefing schedule for Round 2 motions; and (3) an

25 exclusion of time under the Speedy Trial Act from November 9, 2021 (through which Speedy Trial Act

26 exclusions have already been ordered) through March 29, 2022.

27           On March 9, 2020, April 17, 2020, and June 25, 2021, various defendants filed motions for
28 discovery related to the Round 1 motions schedule. (Dkt. 251-253, 264-267, 365.) On May 22, 2020
     STIP AND [PROPOSED] ORDER                         1
     [CR 18-0119 RS]
               Case 3:18-cr-00119-RS Document 383 Filed 09/13/21 Page 2 of 5




 1 and July 8, 2021, the government filed responses to those motions. (Dkt. 280, 281, 374.) Various

 2 defendants have since filed replies and joinders to those responses. (Dkt. 285-288, 380.) These motions

 3 are fully briefed and have previously been set for hearing before the Honorable Joseph C. Spero on

 4 several prior dates (Dkt. 276, 309, 325, 349.) The parties have previously requested continuances of this

 5 hearing date due to the defendants’ desire to participate in the hearing, which remains impossible due to

 6 the global pandemic. The Honorable Chief Magistrate Joseph Spero has ordered those continuances.

 7 (Dkt. 309, 325, 349.) On May 12, 2021, Judge Spero granted the parties’ request for a further

 8 continuance of Round 1 motions from July 28, 2021 to October 6, 2021. (Dkt. 370.)

 9 Contemporaneously with this request, the parties are jointly submitting to Judge Spero a request for a

10 further continuance of Round 1 motions from October 6, 2021 to January 20, 2022.

11          The parties now request that this Court continue the Round 2 motions schedule by approximately

12 the same period (three to four months) as the requested continuance for the Round 1 motions. The

13 parties are currently scheduled to brief Round 2 motions in late September through early November

14 2021. The parties also seek a corresponding Speedy Trial Act exclusion through March 29, 2022. The

15 grounds for the requested continuance and exclusion are as follows:

16          The COVID-19 pandemic continues to prevent defendants from appearing in person at court

17 proceedings. Due to the number of defendants in this case, the defendants are also unable to appear by

18 videoconferencing at group hearings. The defendants wish to personally participate in these substantive

19 motion hearings. It is the parties’ hope that, with additional time, the defendants will be able to

20 participate in the hearings either in person or by teleconference.

21          Since the Court last granted the parties’ prior stipulation for a continuance (Dkt. 351), the parties

22 have continued to regularly meet and confer informally as necessary issues in an ongoing effort to

23 resolve issues without the Court’s intervention. The government also recently presented reverse proffers

24 to two defendants and their counsel in order to provide additional information and further the case’s

25 progress. As it previously stated, the government hopes that completing discovery in this time period

26 will allow for more expeditious motion practice and trial setting.

27

28
     STIP AND [PROPOSED] ORDER                        2
     [CR 18-0119 RS]
               Case 3:18-cr-00119-RS Document 383 Filed 09/13/21 Page 3 of 5




 1          Based on the above, the parties request that the Court continue the Round 2 motion briefing

 2 schedule as follows:

 3          Defense Filing Date: February 22, 2022

 4          Government Oppositions: March 15, 2022

 5          Defense Replies: March 22, 2022

 6          Motion Hearing Date: March 29, 2022 at 9:30 a.m.

 7          The parties agree that, in light of the above, the ends of justice served by granting a continuance

 8 through and including March 29, 2022, outweigh the best interest of the public and the defendants in a

 9 speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7)(A). The parties also agree that this case is so

10 complex, due to the number of defendants and the nature of the prosecution, that it is unreasonable to

11 expect adequate preparation for pretrial proceedings and for the trial itself within the otherwise-

12 applicable time limits, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).

13          The parties further agree that failure to grant the continuance would unreasonably deny defense

14 counsel the reasonable time necessary for effective preparation, taking into account the exercise of due

15 diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).

16
            SO STIPULATED.
17
     Dated: September 10, 2021                                    STEPHANIE M. HINDS
18                                                         Acting United States Attorney

19
                                                     By:          /s/
20                                                         ANDREW M. SCOBLE
                                                           RAVI T. NARAYAN
21                                                         RICHARD EWENSTEIN
                                                           Assistant United States Attorneys
22

23 Dated: September 10, 2021                                             /s/
                                                           MARTHA BOERSCH
24                                                         Counsel for Jonathan Aguilar

25
     Dated: September 10, 2021                                            /s/
26                                                         JULIA MEZHINSKY JAYNE
                                                           Counsel for Juan Carlos Gallardo
27

28
     STIP AND [PROPOSED] ORDER                        3
     [CR 18-0119 RS]
             Case 3:18-cr-00119-RS Document 383 Filed 09/13/21 Page 4 of 5



     Dated: September 10, 2021                                /s/
 1                                             HARRIS BRUCE TABACK
                                               Counsel for Orlando Carlos Hernandez
 2
     Dated: September 10, 2021                               /s/
 3                                             MARK GOLDROSEN
                                               PAM HERZIG
 4                                             DONALD KNIGHT
                                               AMY P. KNIGHT
 5                                             Counsel for Michael Rebolledo
 6
     Dated: September 10, 2021                              /s/
 7                                             GEORGE C. BOISSEAU
                                               Counsel for Mario Reyes
 8
     Dated: September 10, 2021                               /s/
 9                                             SHAFFY MOEEL
                                               JAMES S. THOMSON
10                                             Counsel for Eddy Urbina
11
     Dated: September 10, 2021                              /s/
12                                             ETHAN A. BALOGH
                                               Counsel for Weston Venegas
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP AND [PROPOSED] ORDER             4
     [CR 18-0119 RS]
               Case 3:18-cr-00119-RS Document 383 Filed 09/13/21 Page 5 of 5




 1                                            ORDER

 2          THE COURT ORDERS THAT the previous briefing schedule for the second round of motions is

 3 continued as follows:

 4          Defense Filing Date: February 22, 2022

 5          Government Oppositions: March 15, 2022

 6          Defense Replies: March 22, 2022

 7          Motion Hearing Date: March 29, 2022 at 9:30 a.m.

 8          THE COURT ORDERS THAT a status hearing is also set for March 29, 2022, at 10:00 a.m.

 9          THE COURT FINDS THAT the ends of justice served by granting a continuance from

10 November 9, 2021, through and including March 29, 2022, outweigh the best interest of the public and

11 the defendants in a speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7)(A).

12          THE COURT FURTHER FINDS THAT this case is so complex, due to the number of

13 defendants and the nature of the prosecution, that it is unreasonable to expect adequate preparation for

14 pretrial proceedings and for the trial itself within the otherwise-applicable time limits, within the

15 meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).

16          THE COURT FURTHER FINDS THAT, to allow time for the parties to address ongoing

17 discovery issues which, in turn, will affect pretrial motions, failure to grant the continuance would

18 unreasonably deny defense counsel the reasonable time necessary for effective preparation, taking into

19 account the exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).

20          Accordingly, THE COURT ORDERS THAT, the period from November 9, 2021 through and

21 including March 29, 2022 (the date of the next hearing in this case) is excluded from the otherwise

22 applicable Speedy Trial Act computation, pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(ii) & (B)(iv).

23          IT IS SO ORDERED.

24
     DATED: September 13, 2021
25                                                                HON. RICHARD SEEBORG
                                                                  UNITED STATES DISTRICT JUDGE
26

27

28
     STIP AND [PROPOSED] ORDER                        5
     [CR 18-0119 RS]
